[Cite as State ex rel. Fears v. Myers, 139 Ohio St.3d 273, 2014-Ohio-1939.]




     THE STATE EX REL. FEARS, APPELLANT, v. MYERS, JUDGE, APPELLEE.
  [Cite as State ex rel. Fears v. Myers, 139 Ohio St.3d 273, 2014-Ohio-1939.]
Mandamus—Petition seeking new sentencing hearing—Relator has adequate
        remedy at law by appeal or postconviction relief—Judgment affirmed and
        writ denied.
      (No. 2013-1492—Submitted April 30, 2014—Decided May 15, 2014.)
     APPEAL from the Court of Appeals for Hamilton County, No. C-130461.
                                 ____________________
        Per Curiam.
        {¶ 1} William Fears appeals the First District Court of Appeals’
dismissal of his complaint for a writ of mandamus.                    Fears sought a writ
compelling the trial court to grant him a new sentencing hearing.                 For the
following reasons, the court of appeals properly dismissed Fears’s complaint, and
we affirm.
        {¶ 2} Fears had adequate remedies at law by appeal or postconviction
relief to review his claimed sentencing error. State ex rel. Sampson v. Parrott, 82
Ohio St.3d 92, 93, 694 N.E.2d 463 (1998), citing State ex rel. Massie v. Rogers,
77 Ohio St.3d 449, 450, 674 N.E.2d 1383 (1997). Moreover, the fact that Fears
has already invoked some of these alternate remedies to raise his claim of
sentencing error does not entitle him to extraordinary relief in mandamus.
Sampson at 93, citing State ex rel. Tran v. McGrath, 78 Ohio St.3d 45, 47, 676
N.E.2d 108 (1997).
        {¶ 3} Based on the foregoing, we affirm the judgment of the court of
appeals.
                                                                        Judgment affirmed.
                           SUPREME COURT OF OHIO




       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                            ____________________
       William Fears, pro se.
                         _________________________




                                     2